Citation Nr: 9915891	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable compensation for residuals 
of a right clavicle fracture prior to April 4, 1996.

2.  Entitlement to an evaluation in excess of twenty percent 
for residuals of a right clavicle fracture beginning April 4, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Army from June 1948 
to May 1952.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which denied 
a compensable disability rating for the residuals of a right 
clavicle fracture.  The case was last remanded by the Board 
in February 1997 for additional development and it is now 
again before the Board.

While the case was in appellate status, the RO assigned a 
higher disability evaluation for the appellant's right 
shoulder disability and the increased evaluation of 20 
percent was effective as of April 4, 1996.  This was the date 
of a VA examination which was said to be the first clinical 
evidence that the right shoulder disability had increased in 
severity.  After this partial grant of benefits sought was 
issued the appellant did not specifically withdraw his 
appeal.  Thus the issues are as set out on the title page.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In December 1997, the RO issued a rating decision which 
denied a compensable evaluation for otitis media; in February 
1999, the RO issued another rating decision which denied the 
appellant's claim for an increased evaluation for tinnitus.  
The appellant was provided notice of those decisions.  There 
has been no disagreement with either matter as yet, nor has 
an appeal as to those issues otherwise been perfected.  In 
addition, in February 1999, the appellant withdrew his claim 
for service connection for migraine headaches secondary to 
his cervical spine disability, as well as his claim for 
individual unemployability.  As such, the consideration 
herein is limited to the issues set forth on the title page.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The appellant is right handed.

3.  Residuals of a right clavicle fracture are manifested by 
subjective complaints of chronic right shoulder pain and 
weakness on use and by objective medical evidence of no 
swelling or deformities and demonstration of limitation of 
the abduction of the right shoulder to 70 degrees in April 
1996.  There were negative findings of right shoulder 
arthritis on radiographic examination 

4.  Radicular peripheral nerve group involvement has been 
shown to be a component of the cervical spine disability.

5.  The appellant's right clavicle disability is not 
manifested by ankylosis of the scapulohumeral articulation, 
or by limitation of motion of the right arm to 25 degrees 
from the side, by impairment of the humerus, or by malunion, 
nonunion or dislocation of the clavicle or scapula. 

6.  Examination results prior to April 4, 1996, did not show 
limitation of motion to 90 degrees or less of flexion or 
abduction; did not reveal ankylosis; and, did not reveal 
atrophy of the musculature.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation prior 
to April 4, 1996 for residuals of a right clavicle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71, Plate I, 4.71a, 4.118, 
Diagnostic Codes 5010-5003, 5200, 5201, 5202, 5203 (1998).

2.  The schedular criteria for an evaluation in excess of 20 
percent after April 4, 1996 for residuals of a right clavicle 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, Plate I, 4.71a, 
4.118, Diagnostic Codes 5010-5003, 5200, 5201, 5202, 5203 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that the currently assigned 
evaluation does not reflect the true severity or functional 
impairment that he suffers as a result of the right clavicle 
fracture.  He further contends that his pain is a major part 
of that disability.

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased rating for the residuals 
of a right clavicle fracture is plausible and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant evidence has been 
obtained with respect to that claim.  As such, no further 
assistance to the appellant is required in order to comply 
with the duty to assist mandated by statute.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
reports of the VA medical examinations conducted in December 
1992, April 1996, and March 1997; the reports of VA medical 
treatment rendered between July 1996 and January 1998; and in 
the testimony given by the appellant at his November 1993 
personal hearing at the RO.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The 
appellant testified at his personal hearing held at the RO in 
November 1993 that he is right-handed.  See Hearing 
Transcript p. 8.  Thus, the rating for the right clavicle is 
to be made on the basis of the right upper extremity being 
the major extremity. 

The appellant underwent a VA medical examination in December 
1992.  He complained of persistent pain in the trapezial 
region and right shoulder pain.  He was noted to have 
questionable radiculopathy secondary to compression of his 
brachial plexus at the old fractured clavicle site.  On 
physical examination, the appellant could forward flex and 
abduct his right shoulder to 120 degrees.  The right shoulder 
girdle was tender.  A palpable, well-healed callus was 
observed in the mid-shaft of the clavicle.  Radiographic 
examination revealed a deformity of the mid-shaft of the 
right clavicle from a healed fracture.  The examiner stated 
that the clavicle fracture was well-healed and rendered a 
clinical impression of right cervical brachial pain syndrome.

The appellant testified at his November 1993 personal hearing 
at the RO that he had a certain amount of pain in his right 
shoulder all the time and that his range of shoulder motion 
was limited.  See Hearing Transcript pp. 7-10.

The appellant underwent a VA medical examination in April 
1996.  He stated that he had constant pain in his neck and 
marked restriction of motion.  On physical examination, no 
swelling was observed.  The right shoulder demonstrated 
forward flexion of 90 degrees; abduction of 70 degrees; 
external rotation of 45 degrees; and internal rotation of 45 
degrees.  Radiographic examination revealed an old healed 
mid-clavicular fracture.  The radiographic impression was no 
significant finding.  Degenerative arthritis of the right 
shoulder and degenerative arthritis of the cervical spine 
with radiculopathy of the right upper extremity were 
diagnosed by the examiner.

Review of the outpatient medical evidence of record reveals 
that, in July 1996, the appellant underwent a new patient 
evaluation in a VA primary care clinic.  He did not voice any 
complaints concerning his clavicle or his shoulder and he 
denied any unusual weakness in his arms.  There were no 
clinical findings concerning the right clavicle or the right 
shoulder.  The appellant was noted to have decreased range of 
motion for the cervical spine and for the lumbar spine.  The 
clinical impression was cervical nerve root compression 
secondary to osteoarthritic disease.  

The appellant underwent a VA joints examination in March 
1997.  He reported having a recurring problem with weakness 
in his shoulders, especially his right upper extremity and 
hand.  On physical examination, no swelling or deformity of 
either shoulder was observed.  The right shoulder 
demonstrated forward elevation of 62 degrees; abduction of 72 
degrees; external rotation of 5 degrees; and internal 
rotation of 45 degrees.  There appeared to be considerable 
discomfort on motion.  Radiographic examination revealed a 
normal right shoulder.  The examiner noted that the appellant 
had increasing cervical spine arthritis and decreasing range 
of motion of the neck and the shoulders, as well as 
radiculopathy from the cervical spine into the right hand.  

The appellant also underwent a VA neurological examination in 
March 1997.  He was noted to have developed severe pain in 
the cervical spine with degenerative changes associated with 
restricted motion.  The irritability of the C5 and C6 
distribution without enervation was noted to have progressed 
to the point where the appellant had decreased right hand 
strength and restricted motion of the shoulders.  Deep tendon 
reflexes were 2+ and symmetrical.  There was slightly 
decreased sensation in the right upper extremity.  The 
diagnosis rendered was neuropathy of the right upper 
extremity secondary to injury to the cervical spine and 
apparent in jury to the right brachial plexus from a shoulder 
and clavicle injury.

Based on the March 1997 VA medical examinations, the 
appellant's evaluation of his cervical spine disability was 
increased from 20 percent to 40 percent.  This increased was 
based on the clinical findings relating to the C5-6-7 
radiculopathy on the right side.  

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  Normal range 
of motion for the shoulder is as follows: forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I (1997).  See also Lineberger v. 
Brown, 5 Vet. App. 367, (1993) (pursuant to 38 C.F.R. § 4.71, 
Plate I, normal range of flexion (forward elevation) and 
abduction of the shoulder is to 180 degrees). 

The applicable regulations contain a number of schedular 
provisions relating to the shoulder joint.  The Board notes 
that limitation of motion of the scapulohumeral articulation 
is rated on the basis of primary limitation of function.  For 
instance, since the scapula and humerus move as one piece, a 
30 percent rating is assignable for the major extremity when 
there is favorable ankylosis of that joint with abduction 
limited to 60 degrees and the individual can reach his mouth 
and head; a 50 percent evaluation under this code requires 
unfavorable ankylosis with abduction limited to 25 degrees 
from the side; and a 40 percent evaluation would be in order 
for a major extremity with intermediate ankylosis between 
favorable and unfavorable.  Diagnostic Code 5200.  When there 
is limitation of arm motion at shoulder level, 20 percent is 
assignable (major extremity), or 30 percent when midway 
between the shoulder level and side, or 40 percent when to 25 
degrees from the side under Diagnostic Code 5201.

In addition, a 20 or 30 percent evaluation may be warranted 
for malunion of the humerus of the major upper extremity with 
either moderate or marked deformity, respectively.  A 20 
percent evaluation is also warranted for frequent or 
infrequent episodes of dislocation of the scapulohumeral 
joint of the major upper extremity with guarding of movement 
only at the shoulder level or with guarding of all arm 
movements.  A 30 percent evaluation is warranted for frequent 
episodes with guarding of all arm movements and a 50 percent 
evaluation is warranted for fibrous union of the humerus of 
the major upper extremity.  A 60 percent evaluation is 
warranted for nonunion of the humerus of the major upper 
extremity (a false, flail joint).  An 80 percent evaluation 
requires loss of the head of the humerus (flail shoulder).  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203. 

In addition, traumatic arthritis is rated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71, Diagnostic Code 
5010-5003.  Where there is x-ray evidence of arthritis, and 
limitation of motion but not to a compensable degree, a 10 
percent rating can be assigned for such major joints.  Id.  
In this case, the most recent x-rays of the shoulder do not 
reveal evidence of degenerative joint disease in the right 
shoulder, although degenerative changes of the right shoulder 
were diagnosed by the examiner.

Furthermore, under 38 C.F.R. § 4.40, functional loss may be 
due to pain, if supported by adequate pathology and evidenced 
by visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. 
§ 4.45 factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59 painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable evaluation.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Applying the Diagnostic Codes in turn, there is no objective 
clinical evidence of associated ankylosis of the right 
shoulder (Diagnostic Code 5200).  The appellant does not have 
limitation of shoulder motion to 25 degrees from the side or 
to half way between the side and shoulder (Diagnostic Code 
5201), and he does not have recurrent dislocations of the 
humerus or malunion of the humerus (Diagnostic Code 5202).  
In addition, he does not demonstrate guarding of all arm 
movements or guarding of arm movements at the shoulder level.  
In fact, he demonstrated a fair range of shoulder motion 
during the March 1997 VA joints examination.  He does not 
have dislocation or nonunion of the clavicle or the scapula 
nor does he have malunion of the clavicle or scapula 
(Diagnostic Code 5203). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14 which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  
For example, muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  38 C.F.R. § 4.55(g) 
(1996); 62 Fed. Reg. 30237 (1997) (codified at 38 C.F.R. 
§ 4.55(a) (1998)).

While the appellant did demonstrate some evidence during 
various VA examinations of brachial plexus damage due to the 
clavicle fracture, the most recent examinations revealed some 
weakness and decreased sensory perception in the right upper 
extremity that was found to represent radicular pathology 
from C6-7 into the right upper extremity.  Thus, the 
appellant's cervical spine disability currently seems to be 
causing right upper extremity neurologic symptomatology that 
affects an entirely different function from the residuals of 
the right clavicle fracture which have limited right 
shoulder(contiguous joint) motion.

Furthermore, the appellant has also put forth credible 
complaints of pain on use of the joint.  In this regard, the 
March 1997 VA examination findings included complaints of 
increased pain upon motion of the right shoulder.  With 
regard to such complaints, and clinical findings, of pain on 
motion of the right shoulder, especially as recorded upon 
examination, the Court has held that VA must consider 
additional functional loss on use due to pain on motion or 
due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The 
Board finds that the appellant's residuals of a right 
clavicle fracture are likely manifested by additional 
functional limitation due to pain on motion particularly 
given the findings as outlined above, and are contemplated in 
the compensable rating now assigned.  The Board finds that a 
noncompensable evaluation is warranted for the right clavicle 
residuals prior to April 4, 1996, since that is the date on 
which it was demonstrated the appellant could abduct his 
right shoulder to only 70 degrees, with flexion to 90 degrees 
and a 20 percent evaluation thereafter.  Prior to that date, 
functional limitation was not shown, and motion was not 
limited to a compensable degree.

The Board has also considered whether a current evaluation in 
excess of 20 percent is in order in this case.  However, 
there is no objective evidence of ankylosis of the 
scapulohumeral articulation.  Consideration, as pertinent, 
has also been given to the provisions of 38 C.F.R. §§ 4.40-
4.59.  The type of functional impairment contemplated therein 
has not been shown.  As such, those provisions to not provide 
a basis for a higher or separate compensable evaluation.

After considering the record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 20 percent after April 4, 
1996, as well as against entitlement to a compensable 
evaluation prior to that date, for the appellant's residuals 
of a right clavicle fracture on a schedular basis.  The Board 
finds, based on the evidence of record, that the objective 
findings of the appellant's right clavicle fracture residuals 
do not warrant an increased evaluation for either time period 
under Diagnostic Codes 5200, 5201, 5202 or 5203.  
Specifically, there is no evidence that the appellant suffers 
from ankylosis of the scapulohumeral articulation; therefore, 
Diagnostic Code 5200 is not for application.  Further, 
limitation of motion of the arm at the shoulder level is 
limited, at most, to some pain at 70 degrees of adduction; 
this is not severe enough to meet the standard of Diagnostic 
Code 5201 (limitation to 45 degrees).  In addition, radiology 
reports show no bony abnormalities of the right shoulder.  
Therefore, the Board can find no basis under the applicable 
Diagnostic Codes to grant an increased evaluation for either 
time period based on bony impairment of the humerus, clavicle 
or scapula. 

It follows that there is not such a state of equipoise 
between the positive evidence and the negative evidence to 
otherwise permit a favorable determination as to these 
issues.  The appellant may always advance a new claim for an 
increased rating should the impairment associated with this 
disability increase in the future. 


ORDER

A compensable evaluation prior to April 4, 1996 for the 
appellant's right clavicle fracture residuals is denied.

An evaluation in excess of 20 percent after April 4, 1996 for 
the appellant's right clavicle fracture residuals is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

